 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    DAMEYION T. KENNEDY,                        Case No. 5:18-cv-01628-DSF (AFM)
12
                          Petitioner,
                                                  ORDER ACCEPTING FINDINGS
13          v.
                                                  AND RECOMMENDATIONS OF
14    RAYMOND MADDEN, Warden,                     UNITED STATES MAGISTRATE
                                                  JUDGE
15
                          Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
18   file and the Report and Recommendation of United States Magistrate Judge. No
19   objections to the Report have been filed herein.
20         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
21   the Magistrate Judge is accepted and adopted; (2) the previously-entered stay is lifted;
22   and (3) the order requiring a response to the fully exhausted petition (ECF No. 7) is
23   reinstated.
24

25   DATED: April 24, 2019
26
                                             Honorable Dale S. Fischer
27                                           UNITED STATES DISTRICT JUDGE
28
